 

Case 1:20-cv-00696-GBD Document 64 Filed 09/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

~_—asene we eee ee ew eee ew er rw rr rh Or he re x
GCE INTERNATIONAL, INC., :
Plaintiff. :
ORDER

-against- :

: 20 Civ. 696 (GBD)
HIGH POINT DESIGN, LLC, :
Defendant. :
wee ee ee eee we ee ee eee ee ee ee eee x

GEORGE B. DANIELS, United States District Judge:

The September 29, 2020 oral argument is adjourned to November 24, 2020 at 10:30 a.m.

Dated: New York, New York SO ORDERED.

September 2, 2020
rarsy, 8. Doral _

GEQRGRF. DANIELS
UNITED STATES DISTRICT JUDGE

 
